NIX, Judge.
Plaintiff in Error, Edward Lavon Melot, lias perfected liis appeal to this Court, and is the companion case of Wardell Ray Hawkins, No. A-13,813, opinion handed down this day, and will he cited as Hawkins v. State, Okl.Cr.App., 419 P.2d 281.
We will not repeat the facts of the case, nor the principles of law applied, as they are identical with the companion case, cited above.
It is the order of this Court that this cause be reversed and remanded back to the trial court for a new trial in accordance with the instructions in the I-Iawkins case.
BUSSEY, P. J., and BRETT, J., concur.